Citation Nr: 0027962	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  99-14 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a chronic acquired 
disorder of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from October 1950 to June 
1951 and from April 1953 to April 1957.

The current appeal arose from a January 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The RO, in pertinent part, 
denied entitlement to service connection for a left knee 
injury.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

The claim of entitlement to service connection for a chronic 
acquired disorder of the left knee is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a chronic 
acquired disorder of the left knee is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background


The service medical records are negative for any evidence or 
findings of a chronic acquired disorder of the left knee.

A June 1957 VA general medical examination of the 
musculoskeletal system was negative for any significant 
abnormalities.

A December 1960 VA special orthopedic examination of the 
right knee shows that right knee crepitation was mild, but no 
more so than that of the left knee.

VA and non-VA medical treatment reports dated in the late 
19990's show the veteran had a history of left knee injury, 
and was currently diagnosed with arthritis of the left knee.


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) ( citing Murphy, at 81).

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996).

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, 212 F.3d 1255 (Fed. 
Cir. 2000).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 1991 & 
Supp. 2000);  38 C.F.R. § 3.303 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Continuous service for 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
postservice development of a presumptive disease such as 
osteoarthritis to a degree of 10 percent within one year from 
the date of termination of such service, establishes a 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for a chronic 
acquired disorder of the left knee must be denied as not well 
grounded.

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.

In the case at hand, the Board notes that a disorder of the 
left knee was not shown in service, or for many years 
thereafter.  Arthritis of the left knee was not disabling to 
a compensable degree within one year after the veteran's 
separation from service, and in any event was not initially 
shown until many years thereafter.  There is no competent 
medical opinion of record linking the post service reported 
arthritis of the left knee to service or anything of service 
origin.

There is no evidence of record that any chronic disease was 
shown in service or during an applicable presumption period,  
Nor is there medical evidence of a relationship between the 
veteran's current left knee disorder and any alleged 
continuity of symptomatology.  Voerth v. West, 13 Vet. 
App. 117 (1999); McManaway v. West, 13 Vet. App. 60 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).

The veteran's own opinions and statements will not suffice to 
well ground his claim.  While a lay person is competent to 
provide evidence on the occasion of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion which relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's current left knee disorder is related to a disease 
or injury incurred during service.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

The Board further finds that the veteran has not indicated 
the existence of any evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a link 
between his current arthritis of the left knee and service.  
Consequently, the Board concludes that his claim of 
entitlement to service connection for a chronic acquired 
disorder of the left knee is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim of entitlement to service connection 
for a chronic acquired disorder of the left knee is not well 
grounded, the appeal is denied.


ORDER

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for a chronic acquired 
disorder of the left knee, the appeal is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

